Writ of habeas corpus in the nature of an application to release Theresa Ogoli Okolie from the respondents’ custody. Application by the petitioner for leave to prosecute the proceeding as a poor person.
Ordered that the application is granted to the extent that the filing fee is waived and the application is otherwise denied as academic; and it is further,
Adjudged that the writ is dismissed, without costs or disbursements.
The petitioner has not established her right to habeas corpus relief (see generally State of New York ex rel. Headley v Connor, 87 AD2d 511 [1982]). Mastro, J.P., Lott, Austin and Sgroi, JJ., concur.